Citation Nr: 0927831	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-03 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
knee chondromalacia and arthritis.

2.  Entitlement to a rating in excess of 10 percent for left 
knee chondromalacia and arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1978 to July 1979.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from December 2004 and 
May 2006 rating decisions by the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO) that continued 10 
percent ratings for the right and left knee disabilities.  In 
August 2008, these matters were remanded for further 
development.  A March 2009 rating decision granted a 
temporary total (convalescent) rating for the right knee 
disability, effective May 14, 2004 to July 1, 2004.  The 
Veteran has not disagreed with the effective dates for the 
convalescent rating, and the matter of the rating for the 
right knee disability during that period of time is not 
before the Board.

The matters of entitlement to ratings in excess of 10 percent 
for right and left knee disabilities on an extraschedular 
basis, are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if any action on his part is required.


FINDINGS OF FACT

Throughout the appeal period (excluding the time from May 14, 
2004 to July 1, 2004 as to the right knee) the Veteran's 
service connected right and left knee disabilities have been 
manifested by X-ray confirmed degenerative joint disease with 
painful motion; instability and/or compensable limitation of 
flexion and/or extension are not shown. 


CONCLUSIONS OF LAW

1.  A schedular rating in excess of 10 percent is not 
warranted for the Veteran's service-connected right knee 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.25, 4.40, 4.45, 4.59, 4.71a, Codes 
5003, 5256, 5257, 5260, 5261 (2008). 
2.  A schedular rating in excess of 10 percent is not 
warranted for the Veteran's service-connected left knee 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.25, 4.40, 4.45, 4.59, 4.71a, Codes 
5003, 5256, 5257, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

By letters in October 2004, January 2006 and September 2008 
the Veteran was provided notice of the evidence needed to 
support his claims and advised of his and VA's 
responsibilities in the development of the claims.  A March 
2006 letter provided notice regarding effective dates of 
awards (see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)).  The September 2008 VCAA letter contained the level 
of specificity set forth in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The claims were thereafter readjudicated.  
See March 2009 supplemental statement of the case (SSOC).

Regarding VA's duty to assist, all pertinent medical evidence 
has been obtained and associated with the claims file.  The 
Veteran was afforded examinations in April 2005, May 2006 and 
March 2009.  VA's duty to assist him in these matters is met.

Factual Background

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence as appropriate, and the analysis will focus 
specifically on what the evidence shows, or fails to show, as 
to the claims.

A March 1989 rating decision granted service connection for 
the Veteran's right and left knee disabilities.  An April 
2000 rating decision assigned compensable 10 percent ratings 
for each knee.  This appeal stems from a claim for increase 
received in September 2004.

VA treatment records from January 2003 to February 2009 
include an October 2003 X-ray which shows degenerative 
changes in both knees.  The records also show that in May 
2004, the Veteran underwent surgery on his right knee to 
repair a medial meniscus tear.  The operative report notes 
findings of medial meniscus tear and degeneration of 
posterior horn and body.  [As noted above, pursuant to 
development sought in the August 2008 Board remand, a March 
2009 rating decision assigned a temporary total 
(convalescent) rating from May 14, 2004 to July 1, 2004.]

On April 2005 VA examination, the Veteran reported that his 
knees bother him constantly, especially his left knee.  He 
reported that when he stands he feels as if his left knee is 
going to give out.  He stated that his left knee occasionally 
swells, and that he can feel it grind when he goes down 
stairs.  Physical examination of the knees found good 
alignment in a standing position.  The right knee moves from 
0 to 130 degrees and the Veteran had pain at the completion 
of flexion.  The left knee moved from 0 to 125 degrees.  
McMurray's sign was negative bilaterally.  There was crepitus 
when the Veteran flexed his knees while standing and then 
extended.  Collateral and cruciate ligaments were stable; the 
examiner noted that there was no true instability.  The 
examiner opined:

"The diagnosis on the right knee has been 
chondromalacia of the patella in the past.  However, no 
chondromalacia of the patella was identified at the time 
of his arthroscopy surgery done at the Dallas VA Medical 
Center in May of 2004.  There were degenerative changes 
in the medial compartment related to a medial meniscal 
tear.  So, the right knee is now status postop also.  X-
rays and MRI confirm medial compartment chondromalacia 
and degenerative changes plus meniscal tears.

The left knee has been diagnosed as having 
chondromalacia of the patella and this apparently was 
identified and apparently the [Veteran] did sustain 
injuries to his menisci in the fall from the truck.  At 
least, our examining physician felt that was the highest 
probability and that did seem to fit the circumstances 
of his left knee injury.  So, I think the [Veteran] does 
have impairment beyond what his motion examination 
suggests.  And I think that his principle limiting 
factor is pain rather than fatigue, weakness or lack of 
endurance with repetitive use.  I think that would cause 
an additional loss of 20 degrees of movement so far as 
the joint function is concerned.  By that, I mean the 
loss of 20 degrees in the right knee and a loss of 20 
degrees in the left knee."

On May 2006 VA examination, the Veteran complained of daily 
constant bilateral knee pain.  He stated that cold or wet 
weather seemed to make the pain worse.  He reported that the 
pain is usually an aching type and occasionally sharp.  He 
denied swelling of either knee.  He stated that his pain 
averaged about 7-8 (on a scale of 10).  He did not use braces 
or supports.  He wore a knee sleeve about twice a week.  He 
stated that the left knee was worse than the right.  He was a 
truck driver, and getting in and out of the truck and sitting 
for long periods of time aggravated both knees.  The knees 
interfered with his daily activities if he walked too much, 
sat too long, or pivoted.  Physical examination revealed that 
the left knee was tender on palpation medially.  He had 
flexion to 135 degrees bilaterally without pain; and full 
extension bilaterally without pain.  Medial and lateral 
collateral ligaments, anterior and posterior cruciate 
ligaments as well as medial and lateral meniscus were all 
stable bilaterally.  McMurray's and Lachman's tests were 
negative bilaterally.  There was no laxity.  There was no 
instability present.  Active range of motion did not produce 
any weakness, fatigue or incoordination.  Status post left 
knee arthroscopic surgery in 1999 for clean out, chronic pain 
only in cold or wet weather and history of chondromalacia; 
and right knee arthroscopic surgery in 200[4] for maceration 
complex tearing involving the body and posterior horn of the 
medial meniscus and or wet weather and history chondromalacia 
were diagnosed.

On October 2006 VA orthopedic office visit, the Veteran 
complained of bilateral knee discomfort.  He reported that he 
recently changed jobs from being a truck driver to more desk 
work.  Physical examination revealed negative straight leg 
raises; bilateral tenderness along the medial joint line; 
negative Lachman's bilaterally; bilateral negative anterior 
drawer; neutral alignment in the right knee and mild varus in 
the left knee.  Range of motion was 5 to 110 in the right 
knee and 5 to 105 in the left knee.  The examiner noted the 
February 2006 X-ray of the left knee which showed narrowing 
of the medial joint space significantly as well as early 
patellofemoral disease.

On March 2009 VA examination, the Veteran reported bilateral 
knee pain which was worse on the left; and associated 
swelling.  He stated that he experiences increased pain with 
weather changes and weight bearing.  He denied periods of 
flare-up.  He reported he uses a brace on his left knee which 
provides some relief from pain.  He reported that he has not 
worked because of his knees.  His activities of daily living 
were unaffected.  Physical examination revealed a limping 
gait with a cane.  Right knee revealed a mild effusion; range 
of motion was 0 to 140 degrees with patellofemoral crepitus 
throughout and pain; there was a positive patella grind test; 
there was no instability to varus or valgus stress; there was 
negative Lachman's.  Left knee range of motion was 0 to 140 
degrees with crepitus and pain throughout; there was a 
positive mild effusion; there was no instability to varus or 
valgus stress; Lachman's was negative.  It was noted that the 
only additional limitation following repetitive use was 
increased pain in both knees without further loss of motion.  
There were no flare-ups.  There was no noted effect of 
incoordination, fatigue, weakness or lack of endurance on his 
joint function.  The examiner noted the October 2003 
bilateral knee X-ray of record which revealed degenerative 
changes in both knees.  Bilateral knee degenerative joint 
disease and bilateral patellofemoral syndrome was diagnosed.  
It was noted that the Veteran had moderate symptoms in both 
knees.

Legal Criteria and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the policy of VA to administer the 
law under a broad interpretation, consistent with the facts 
in each case with all reasonable doubt to be resolved in 
favor of the claimant; however, the reasonable doubt rule is 
not a means for reconciling actual conflict or a 
contradiction in the evidence.  38 C.F.R. § 3.102.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that separate compensable 
ratings may be assigned when limitation of knee motion is 
compensable or (under Code 5003 or 5010), when there is X-ray 
evidence of arthritis together with a finding of painful 
motion.

Where entitlement to compensation has already been 
established and increase in disability is at issue, present 
level of disability is of primary concern.  See  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, staged ratings are 
appropriate when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  On close review of the 
record, the Board finds that at no distinct period of time 
(with the exception of the convalescent period following May 
2004 surgery during which a 100% rating was assigned for the 
right knee, and which period is not at issue herein ) during 
the appeal period were the Veteran's service connected right 
and left knee disabilities manifested by symptoms of such 
nature and gravity as to warrant ratings in excess of 10 
percent, each.

Under Code 5260, limitation of flexion is rated 30 percent 
when to 15 degrees; 20 percent when to 30 degrees; 10 
percent, when to 45 degrees; and 0 percent, when to 60 
degrees.  Under Code 5261, limitation of extension is rated 
50 percent, when to 45 degrees; 40 percent, when to 30 
degrees; 30 percent, when to 20 degrees; 20 percent when to 
15 degrees; 10 percent, when to 10 degrees; and 0 percent, 
when to 5 degrees.  38 C.F.R. § 4.71a.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

In addition, arthritis of a knee (shown by X-ray) with 
painful limited motion that is noncompensable under Code 5260 
and 5261, warrants a 10 percent rating under Code 5003.  See 
38 C.F.R. § 4.71, Code 5003 (explaining that a 10 percent 
rating is available for painful noncompensable motion of a 
major joint).

The Veteran's right and left knee disabilities are currently 
rated 10 percent disabling under Codes 5010-5260 for less 
than compensable limitation of motion with arthritis.  

The greatest limitation of knee motion during the appellate 
period shown by the record was on October 2006 VA orthopedic 
visit, when flexion was to 110 degrees, and extension was to 
5 degrees for the right knee; and flexion was to 105 degrees 
and extension was to 5 degrees for the left knee.  
Consequently, even with consideration of the notation of pain 
at the end range of motion, the degree of limitation of 
motion shown does not warrant a compensable rating under 
either Code 5260 or Code 5261 criteria.  

As no objective evidence of subluxation or instability was 
found on VA examinations or noted in any treatment records, a 
rating under the Code 5257 criteria for knee disability 
manifested by subluxation or instability is not warranted.  
And as there has never been any evidence of ankylosis, 
frequent locking or effusion, cartilage removal, or tibia and 
fibula impairment, consideration of Codes 5256, 5258, 5259, 
is also not appropriate.

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
Veteran has any functional loss beyond that currently 
compensated.  See 38 C.F.R. §§ 4.40, 4.45, Deluca v. Brown, 8 
Vet. App. 202 (1995).  The competent (medical) evidence of 
record does not show that at any time during the appeal 
period the Veteran's right and left knee disabilities met any 
schedular criteria for a higher rating.


ORDER

A rating in excess of 10 percent for right knee disability is 
denied. 

A rating in excess of 10 percent for left knee disability is 
denied.


REMAND

On March 2009 VA examination the Veteran reported (and it was 
so noted without comment by the examiner) that he has been 
unable to work due to his bilateral knee disability.  Such 
clinical notation suggests that there may be impairment 
beyond that recognized by schedular criteria, warranting 
referral for extraschedular consideration.   See Barringer v. 
Peake, 22 Vet. App. 242 (2008).  Notably, he had reported in 
October 2006 that because of the knee disabilities he was 
switching to doing more desk work (desk work would appear 
inconsistent with an allegation of inability to work due to 
knee disability).  He has not submitted any documentation of 
inability to work due to the knee disabilities, and 
development in that matter is necessary to address whether 
referral for extraschedular consideration is necessary.   

Accordingly, these matters are REMANDED for the following:

1.  The RO should ask the Veteran to 
provide a statement outlining the 
functional restrictions due to, and impact 
on employment from, his bilateral knee 
disabilities.  He should also be asked to 
submit (or identify for VA to secure, with 
proper releases) any work records that 
would corroborate that because of his 
service-connected knee disabilities he is 
unable to engage in any regular gainful 
employment.   

2.  The RO should then arrange for 
complete development regarding the effect 
of the Veteran's bilateral knee disability 
on his ability to function/work (including 
securing any records identified, and 
obtaining an advisory medical opinion from 
an appropriate medical professional 
regarding the impairment of function and 
resulting impact on employability, to 
include in sedentary employment, that 
results from the Veteran's bilateral knee 
disabilities.  Thereafter, the RO should 
make formal determinations as to whether 
schedular criteria are inadequate to rate 
the disability/the disability picture 
presented by the Veteran's knees is 
exceptional; if so, the matter of the 
ratings for the knees should be referred 
for extraschedular consideration.  

3. If the benefit sought on appeal is not 
granted to the Veteran's satisfaction 
(i.e., referral for extraschedular 
consideration is denied or the claim is 
referred and an extraschedular rating is 
denied), the RO should issue an 
appropriate SSOC, and afford the Veteran 
and his representative the opportunity to 
respond.  The matters should then be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These 
matters must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


